
	

114 S2778 IS: Directed Energy Weapon Systems Acquisition Act of 2016
U.S. Senate
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2778
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2016
			Mr. Heinrich (for himself and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for the rapid acquisition of directed energy
			 weapons systems by the Department of Defense, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Directed Energy Weapon Systems Acquisition Act of 2016.
 2.FindingsCongress makes the following findings: (1)The Committee on Armed Services of the Senate noted in the report accompanying S. 1356 (S. Rept. 114–49; 114th Congress) that since 1960, the Department of Defense has invested more than $6,000,000,000 in directed energy science and technology initiatives, and that the Committee is concerned that, despite this significant investment, the Department's directed energy initiatives are not resourced at levels necessary to transition them to full-scale acquisition programs.
 (2)The Defense Science Board Task Force on Directed Energy Weapon Systems and Technology Applications (the Task Force) found that directed energy offers promise as a transformational game changer in military operations, able to augment and improve operational capabilities in many areas.
 (3)Despite this potential, years of investment have not resulted in any operational systems with high energy laser capability.
 (4)The Task Force believes that the range of potential application is sufficient to warrant significantly increased attention to the scope and direction of efforts to assess, develop, and field appropriate laser, microwave, and millimeter wave weapons.
			3.Inclusion of directed energy weapon system programs in the rapid acquisition authority program
 (a)In generalSection 806(c)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended by adding at the end the following new subparagraph:
				
 (D)(i)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense without delegation, are urgently needed to eliminate a deficiency in directed energy weapon systems, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of needed offensive or defensive directed energy weapon systems capabilities, supplies, and associated support services.
 (ii)For the purposes of directed energy weapon systems acquisition, the Secretary of Defense shall consider use of the following procedures:
 (I)The rapid acquisition authority provided under this section. (II)Use of other transactions authority provided under section 2371 of title 10, United States Code.
 (III)The acquisition of commercial items using simplified acquisition procedures. (IV)The authority for procurement for experimental purposes provided under section 2373 of title 10, United States Code.
 (iii)In this subparagraph, the term directed energy weapon system means military action involving the use of directed energy to incapacitate, damage, or destroy enemy equipment, facilities, or personnel..
 (b)Conforming amendmentsSection 2373 of title 10, United States Code, is amended— (1)in subsection (a), by striking and aeronautical supplies and inserting , aeronautical supplies, and directed energy weapon systems; and
 (2)by adding at the end the following new subsection:  (c)Directed energy weapon system definedIn this section, the term directed energy weapon system means military action involving the use of directed energy to incapacitate, damage, or destroy enemy equipment, facilities, or personnel..
				4.Joint Directed Energy Program Office
 (a)RedesignationThe High Energy Laser Joint Technology Office of the Department of Defense is hereby redesignated as the Joint Directed Energy Program Office (in this section referred to as the Office).
			(b)Strategic plan for development and transition of directed energy weapons capabilities toward
 fieldingIn addition to the functions and duties of the Office in effect on the day before the date of the enactment of this Act, the Office shall develop a strategic plan for development and transition of directed energy weapons capabilities toward fielding for the Department, in which the Office may define requirements for directed energy capabilities that address the highest priority warfighting capability gaps of the Department.
			(c)Acceleration of development and transition of directed energy weapons capabilities toward fielding
 (1)In generalTo the degree practicable, the Office shall use the policies of the Department that are revised pursuant to this Act and new acquisition and management practices established pursuant to this Act to accelerate the development and transition of directed energy capabilities toward fielding.
 (2)EngagementThe Secretary shall ensure that use of policies and practices described in paragraph (1) include engagement with defense and private industries, research universities, and unaffiliated, nonprofit research institutions.
